Case 1:17-cv-07558-CBA-LB Document 66 Filed 11/16/20 Page 1 of 1 PageID #: 669




                                    LALLY & MISIR, LLP
                                   ATTORNEYS AT LAW - SOLICITORS
                                       THE NASSAU BUILDING
                                      220 OLD COUNTRY ROAD
                                     MINEOLA, NEW YORK 11501
                                        www.lallymisir.com
Telephone (516) 741-2666                                                        Facsimile (516) 742-8533

                                                      November 16, 2020

VIA ECF
Honorable Lois Bloom
United States Magistrate Judge
United States District Court
100 Federal Plaza
Central Islip, NY 11722

                                                      Re:    JOINT STATUS LETTER
                                                             Edward Painter v. Turing
                                                             Pharmaceuticals, LLC a/k/a/ Vyera
                                                             Pharmaceuticals, LLC, and Martin
                                                             Shkreli
                                                             Index No: 1:17-cv-07558

Dear Judge Bloom:

       Plaintiff and Defendants have reached agreement and executed a settlement agreement.
Because the agreement was executed today, the parties respectfully request an additional five
days to file a stipulation of discontinuance so that settlement proceeds may first be exchanged.
Defendants have begun the process of transferring funds today. Once the settlement proceeds are
exchanged, the parties will file the stipulation of discontinuance with prejudice.

        Please feel free to contact me if you require additional information.


                                                      Respectfully submitted,

/s_____________________________                       /s____________________________
Deborah N. Misir                                      John Wait
Lally & Misir, LLP                                    Fox Rothschild, LLP
Attorneys for Plaintiff                               Attorneys for Defendants
